Citation Nr: 9904822	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-15 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for bilateral 
pes planus, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The veteran had active military service from August 1943 to 
July 1945. 

 This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a disability rating in 
excess of 30 percent for the veteran's service-connected 
bilateral pes planus.  Additional evidentiary development is 
warranted on this claim prior to appellate review.

First, it is necessary to provide the veteran an additional 
VA examination.  In addition to his service-connected 
bilateral pes planus, the medical evidence also shows 
diagnoses of heel spurs, osteoarthritis of the feet and 
ankles, peripheral vascular disease, and peripheral 
neuropathy due to insulin-dependent diabetes mellitus. 

The VA examiner in 1997 concluded that the veteran's symptoms 
were probably related to peripheral neuropathy.  However, the 
evidence regarding the severity of his pes planus disability 
remains contradictory.  For example, part of the criteria for 
assignment of a 50 percent disability rating is pronounced 
pes planus that does not improve with use of orthopedic shoes 
or appliances.  The veteran maintains that this is his 
situation.  The recent medical evidence suggests that he has 
been provided orthopedic shoes for his heel spurs, but prior 
medical evidence suggests that he has been provided 
orthopedic shoes for his pes planus.  It is unclear which 
portion of the veteran's current symptomatology, and any 
resulting functional impairment, is attributable to his 
nonservice-connected feet disorders.  

Entitlement to service connection for these additional foot 
disorders has not been addressed by the RO.  These matters 
are "inextricably intertwined" with the issue of increased 
rating for the veteran's service-connected pes planus and may 
be 


contributing to the functional impairment that the veteran is 
experiencing.
(See Harris v. Derwinski, 1 Vet.App. 180 (1991) where the 
Court stated that it would not review appeals in a 
"piecemeal" fashion.).  Certainly, definite resolution of 
these questions of entitlement to service connection could 
have a significant impact on the rating of the service-
connected disability.  

It is essential that an attempt be made to separate the 
effects of the veteran's service-connected pes planus from 
the other foot disorders present so that the appropriate 
disability rating may be assigned.  In order to assure that 
VA's statutory obligation to assist the veteran is fulfilled, 
another examination is required.  The Board does not have 
sufficient medical information upon which to base a decision.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); 
Santiago v. Brown, 5 Vet. App. 288, 292 (1993).

Second, the veteran is receiving disability benefits from the 
Social Security Administration.  It is unclear from the 
record whether the award of benefits was at all based on his 
pes planus disorder.  He has maintained in prior statements 
to the RO that he was disabled due to his "feet."  The RO 
should request all medical and adjudication records relating 
to the veteran's Social Security disability benefits and any 
administrative or adjudicative action with respect thereto.  
See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required 
to obtain evidence from the Social Security Administration, 
including decisions by the administrative law judge, and give 
the evidence appropriate consideration and weight).

While this case is in remand status, the RO must obtain all 
of the veteran's VA medical records.  The evidence shows that 
he receives treatment at the podiatry clinic at the VA 
Medical Center in Miami, Florida, on a regular basis.  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession, and these 
records must be considered in deciding the veteran's claim.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, while the Board regrets the delay, this case is 
REMANDED to the RO for the following:

1.  The RO should make the necessary 
arrangements in order to obtain all the 
medical records from the VA Medical 
Center in Miami, Florida, pertaining to 
the veteran's treatment since October 
1997, to include all records maintained 
electronically, e.g., by computer, and on 
microfiche or paper.  Associate all 
requests and records received with the 
claims file.

2. The RO should contact the Social 
Security Administration for the purpose 
of obtaining any records from that agency 
which pertain to the award of disability 
benefits to the veteran.  The RO should 
obtain copies of award letters/notices, 
administrative/appellate decisions, 
hearing transcripts, if necessary, any 
additional medical records relied upon 
concerning claims/appeals filed by the 
veteran's for Social Security 
Administration disability benefits.  The 
RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records, which are ultimately 
unsuccessful, should be documented in the 
claims folder.

3.  Subsequently, the RO should schedule 
the veteran for a VA disability 
compensation examination limited to 
determine the nature and extent of 
impairment caused by his bilateral pes 
planus disability. The examiner should 
list all foot disabilities found to be 
present.  All appropriate diagnostic 
tests and studies deemed necessary by the 
examiner to render the opinions 
requested, and to assess the severity of 
the veteran's disability, to include 
neurological testing and x-rays, if 
deemed appropriate, should be conducted.  
All pertinent symptomatology and medical 
findings should be reported in detail.  
The physician should be specifically 
requested to proffer an opinion as to the 
specific extent and severity of the 
veteran's bilateral pes planus 
disability.  In that the examination is 
to be conducted for compensation rather 
than for treatment purposes, the 
physician should be advised to address 
the functional impairment of the 
veteran's bilateral pes planus in 
correlation with the criteria set forth 
in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998).  
The physician should address the degree 
of severity and medical findings that 
specifically correspond to the criteria 
listed in the Rating Schedule for pes 
planus. In this regard, the examiner 
should indicate the severity of any 
deformity present such as pronation, 
inward displacement, or abduction; 
whether there is spasm upon manipulation 
of the tendo achillis; the extent of any 
pain and/or swelling upon use of the 
feet; and whether there are any 
callosities present that are 
characteristic of flat feet. In an effort 
to clarify the medical evidence, with 
respect to the rating of the service-
connected pas planus, the examiner should 
further be asked to discuss any 
contradictory medical evidence of record 
and render an opinion as to whether any 
portion of the veteran's symptomatology 
and/or functional loss is attributable to 
other foot disorders such as heel spurs, 
osteoarthritis, peripheral vascular 
disease, and peripheral neuropathy.  If 
it is impossible to distinguish the 
symptomatology and/or functional loss due 
to these other condition(s), the examiner 
should so indicate, and should indicate 
whether they are part of the service 
connected pes planus disability.  It is 
also requested that the examiner indicate 
whether the medical records support a 
finding that the veteran has been 
prescribed orthopedic shoes strictly for 
his pes planus disability, and, if so, 
whether this disability has been improved 
with the use of such shoes or appliances.  
The examiner should provide complete 
rationale for all conclusions reached.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examining physician in 
conjunction with the requested 
examination. 

4. Subsequently, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report to ensure that it is 
in compliance with the directives of this 
REMAND.  If the reports is deficient in 
any manner or fails to include adequate 
responses to the specific opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1998);  See also Stegall v. 
West,  11 Vet.App. 268 (1998). 

5.  After completion of the above, the RO 
should readjudicate the increased rating 
issue for the veteran's pes planus 
disability with consideration given to 
all of the evidence of record, including 
any additional medical evidence obtained 
by the RO pursuant to this remand.  In 
the readjudication of this claim the RO 
must consider all potentially applicable 
rating criteria for the veteran's 
disability.  Further, the RO should 
adjudicate all matters that are found to 
be inextricably intertwined, prior to 
returning the case to the Board for 
further appellate review.  If any 
intertwined issue is denied and no 
disagreement is filed, it should not be 
certified to the Board unless all 
applicable appellate procedures are 
followed.  Finally, the RO should 
consider carefully and with heighten 
mindfulness the benefit of the doubt 
rule.  38 U.S.C.A. § 5107(b).  If the 
evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet.App. 24, 26 (1991).
  
6.  The RO should further consider 
whether the veteran's case warrants 
referral to the Under Secretary for 
Benefits or the Director, VA Compensation 
and Pension Service for the assignment of 
an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(1998). 

7.   While this case is in remand status, 
the veteran may submit additional 
evidence and argument on the appealed 
issue.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995). The veteran is further 
advised that he should assist the RO, to 
the extent possible, in the development 
of his claim, and that failure to 
cooperate may result in an adverse 
decision.  Wood v. Derwinski, 1 Vet.App. 
191, 193 (1991).

Thereafter, if any benefit sought on appeal, for which a 
notice of disagreement has been filed, remains denied, the 
veteran and his representative should be furnished a 
supplemental statement of the case and given a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate review, if in 
order.  The veteran need take no further action until he is 
further informed and no inference should be drawn regarding 
the final disposition of this claim as a result of this 
remand.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

